Per Curiam.

Relator, a liquor permittee, seeks a writ of prohibition to prevent respondents, the Liquor Control Commission and the Director of the Department of Liquor Control, from entering his permit premises and *39seizing certain allegedly obscene publications which he has on his premises for sale. Eespondents demurred to relator’s amended petition.
Eespondents have jurisdiction over relator’s permit premises. Eelator has available adequate remedies. Prohibition does not lie where there is an adquate remedy in the ordinary course of the law.
The Ohio Eules of Civil Procedure, which became effective July 1, 1970, abolish demurrers and are to govern pending actions, where feasible and no injustice would result. Accordingly, respondents’ demurrer is treated as a motion to dismiss, and the motion is sustained.

Petition dismissed.

O’Niell, C. J., Leach, Schneider, Herbert, Duncan, Corrigan and Stern, JJ., concur.
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.